The defendant’s petition for certification for appeal from the Appellate Court, 64 Conn. App. 312 (AC 20155), is granted, limited to the following issue:
*914The Supreme Court docket number is SC 16588.
Michael R. Corsello, in support of the petition.
Richard F. Jacobson, special assistant state’s attorney, in opposition.
Decided September 20, 2001
“Did the Appellate Court properly conclude: (1) the trial court did not abuse its discretion in denying the defendant’s motion for a continuance or mistrial? and (2) the trial court did not deny the defendant’s constitutional rights, under the federal constitution, of confrontation used to present a defense, by declining to disclose the victim’s treatment record to the defendant?”